DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the claims filed 11/20/2018.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10 and 11, it is unclear if “the hub” is a different hub or is referring back to “an introducer hub” in line 5 or “a stylet hub” in line 8.
Claim 1 recites the limitation "the hub" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 15, it is unclear if “the transverse elements configured to facilitate application of posterior pressure” are different transverse elements or is referring back to “a pair of transverse elements” in line 12.
Claim 1 recites the limitation "the transverse elements" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 10 and 18, it is unclear if the stylet and introducer hubs each have a knob and recess, or if the stylet hub has a knob and the introducer has a recess, or vice versa.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner US 2002/0198572 A1 in view of Otten 5255691 in view of Whitney et al. 5489273 (Whitney) as evidenced by Barolat et al. 2005/0240243 (Barolat).
As to claim 1, Weiner teaches an apparatus for supporting peripheral nerve field stimulation (PNFS) of living being tissue: an introducer (22) having a curved introducer shaft (fig. 7, [0025]) with a proximal end and a distal end (fig. 7), the proximal end including an introducer hub (30); a stylet (42) configured to be inserted within the introducer to form an introducer needle assembly [0061], the stylet having a proximal end and a distal end,  the stylet including a curved portion having a shape that matches a shape of the curved portion of the introducer [0061, curve of stylet used to check curve of the introducer]; and the introducer shaft including a passageway configured to receive a lead to be positioned proximate to the nerve fibers of interest [0061].  It should be noted that Weiner fails to specifically teach the proximal end of the stylet including a stylet hub.
Otten an apparatus comprising a stylet with hub (22 + 24).  The stylet locking with an introducer hub that keeps the stylet and introducer in alignment during advancement (col. 5, lines 3-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention 
 It should be noted the modified Weiner fails to teach a grip fitted over the hub, the grip severed to permit releasable attachment from the hub; the grip including a pair of transverse elements configured to form a grip configured to provide for manipulating and controlling movement of the curved portion proximate to the distal end of the introducer; the transverse elements configured to facilitate application of posterior pressure sufficient, at the proximal end, in order to cause the curved portion proximate to the distal end to tent tissue at the distal end, whereby a dermis from a muscle fascial layer were nerve fibers of interest are located.
Whitney teaches an introducer with a handle/grip to aid in handling and manipulation of the device. The grip being severed to permit releasable attachment from the hub (fig. 1, split between 18 and 20 allowing handle to open and release a hub, col. 3, lines 28-40); the grip including a pair of transverse elements (18 and 20) configured to form a grip configured to provide for manipulating and controlling movement of the curved portion (Weiner teaches the curved portion) proximate to the distal end of the introducer (when Whitney is connected to the hub of Weiner, the handle will aid in handling and manipulation, col. 3, lines 47-53); the transverse elements fully capable of facilitating application of posterior pressure sufficient, at the proximal end, in order to cause the curved portion (when Whitney is connected to the hub of Weiner, the handle will aid in handling and manipulation, col. 3, lines 47-53) proximate to the distal end to tent tissue at the distal end, whereby a dermis from a muscle fascial layer where nerve fibers of interest are located (col. 3, lines 47-53). It would have been obvious to one having ordinary skill in the art at the time was made to modify the device of Weiner/Otten to include the grip in view of Whitney to provide a better grip for manipulation of the device.  As to the 
As to claim 2, Weiner teaches the apparatus of claim 1, further comprising the lead, the lead representing a PNFS lead (abstract).  
As to claim 3, Weiner teaches the apparatus of claim 1, wherein the introducer needle assembly fully capable of providing a passageway through the living being tissue for positioning the lead in a region of oligodendrocytes that contain A Beta fibers when the curved portion 08-008USC213PATENTof the introducer is passed through the living being tissue and the stylet is removed [0069].  
As to claim 4, Weiner teaches the apparatus of claim 1, wherein the curved introducer shaft is shaped to have a continuously angle of curvature along a length thereof between the proximal and distal ends (fig. 7).  
As to claim 5, Weiner teaches the apparatus of claim 4, wherein the angle of curvature is configured to facilitate locating a region that contains the nerve fibers of interest for insertion of the lead [0069].  
As to claim 6, Weiner teaches the apparatus of claim 4.  It should be noted that Weiner fails to specifically teach wherein the angle of curvature is 15°- 35°.  However, Weiner teaches that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weiner to have an angle of curvature is 15°- 35° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would 
As to claim 7, Weiner/Otten/Whitney teaches the apparatus of claim 1, wherein the grip forms a winged attachment having a rectangular, square, circular oblong or triangular shape (fig. 1, Whitney).  
As to 8, Weiner/Otten/Whitney teaches the apparatus of claim 1, wherein the grip forms a winged attachment composed of a flexible material (flexible is a relative term, the grips 18 and 20 of Whitney are attached to 12 which is made of polyethylene, polyethylene is a known flexible plastic).  
As to claim 9, Weiner/Otten/Whitney teaches the apparatus of claim 1, further comprising a key (24 + 18 Otten) provided on at least one of the stylet and introducer, the key providing an indication of a direction of curvature of the distal end of the introducer ([0043], Weiner).  
As to claim 10, Weiner/Otten/Whitney teaches the apparatus of claim 9, wherein the key (24 + 18, Otten) includes a knob (24, Otten) and recess (18, Otten) provided on the stylet and introducer hubs, the knob to fit into the recess when the stylet is inserted into the introducer (fig. 6, Otten) and when a distal end of the introducer points in a predetermined direction, wherein a position of a key indicates the direction of curvature in which the distal end of the introducer is positioned ([0043], Weiner).  

As to claim 11, Weiner teaches a method for positioning an electrical lead within living being tissue to support peripheral nerve field stimulation (PNFS), the method comprising: inserting an introducer needle assembly  that includes an introducer (22) and a stylet (42), the introducer having a curved introducer shaft (fig. 7, [0025]) with a proximal end and a distal end, the curved introducer shaft shaped to have a curved portion proximate to the distal end (fig. 7), the proximal end including an introducer hub (30), the stylet having a proximal end and a distal end, the stylet including a curved portion having a shape that matches a shape of the curved portion of the introducer ([0061, curve of stylet used to check curve of the introducer).  It should be noted that Weiner fails to specifically teach the proximal end of the stylet including a stylet hub.
Otten an apparatus comprising a stylet with hub (22 + 24).  The stylet locking with an introducer hub that keeps the stylet and introducer in alignment during advancement (col. 5, lines 3-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Weiner/Whitney to include the stylet and introducer hubs in view of Otten to keep the stylet and introducer in proper alignment during advancement (col. 5, lines 3-9) and to prevent inadvertent rotation or backing out of the stylet (col. 3, lines 4-6).
 It should be noted the Weiner/Otten fails to teach providing a grip fitted over the hub, the grip severed to permit releasable attachment from the hub; the grip including a pair of transverse elements configured to form a grip configured to provide for manipulating and controlling movement of the curved portion proximate to the distal end of the introducer; the transverse elements configured to facilitate application of posterior pressure sufficient, at the proximal end, in order to cause the curved portion proximate to the distal end to tent tissue at the distal end, whereby a dermis from a muscle fascial layer were nerve fibers of interest are located.
Whitney teaches a method for positioning introducer comprising the step of providing a handle/grip to aid in handling and manipulation of the device. The grip being severed to permit 
As to claim 12, Weiner teaches the method of claim 11, wherein the lead represents a PNFS lead (abstract).  
As to claim 13, Weiner teaches the method of claim 11.  It should be noted the Weiner fails to specifically teach positioning the lead in a region of oligodendrocytes that contain A Beta fibers when the curved portion of the introducer is passed through the living being tissue and the stylet is removed.  However, Weiner does teach  that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead 
As to claim 14, Weiner teacher the method of claim 11, further comprising shaping the curved introducer shaft to have a continuously angle of curvature along a length thereof between the proximal and distal ends (fig. 7).  
As to claim 15, Weiner teaches the method of claim 14, wherein the angle of curvature is configured to facilitate locating a region that contains the nerve fibers of interest for insertion of the lead [0069].  
As to claim 16, Weiner teaches the method of claim 14.  It should be noted that Weiner fails to specifically teach wherein the angle of curvature is 15°- 35°.  However, Weiner teaches that the introducer curve is gently curved by the physician to conform to the to the patient’s body above the peripheral nerve to facilitated placement of the permanent lead [0058], and that the step described can be adapted to treating other peripheral nerve application as medical judgment and necessity require [0069].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weiner to have an angle of curvature is 15°- 35° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. 
As to claim 17, Weiner/Otten/Whitney teaches the method of claim 11, further comprising providing a key (24 + 18, Otten) on at least one of the stylet and introducer, the key providing an indication of a direction of curvature of the distal end of the introducer ([0043], Weiner).  
As to claim 18, Weiner/Otten/Whitney teaches the method of claim 17, wherein the key (24 + 18, Otten) includes a knob (24, Otten) and recess (18, Otten) provided on the stylet and introducer hubs (fig. 6 Otten), the knob to fit into the recess when the stylet is inserted into the introducer and when a distal end of the introducer points in a predetermined direction (fig. 6), wherein a position of the key indicates the direction of curvature in which the distal end of the introducer is positioned ([0043], Weiner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771